Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Amendment of Claims 1, 9 and 13 are acknowledged and new Claim 21 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By signing each page of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 to 5, 9 to 11 and 13 to 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Leimbach (US 2014/0263538).
Regarding Claims 1, 9 and 13:
Leimbach discloses a surgical instrument, comprising: 
a displacement member configured to translate within the surgical instrument between a proximal and a distal position (Paragraph 272, Figures 35, 183 and 185, longitudinally-movable drive member 1110) over a plurality of predefined zones, 
wherein the plurality of predefined zones are defined by a plurality of set time intervals, and wherein more than one of the plurality of predetermined set time intervals are different (Figure 185, paragraphs 458, 460 and 461, a single revolution of sensor element 7026 associated with the position sensor 7012 is equivalent to a longitudinal linear displacement d1 of the of the longitudinally-movable drive member 1110, each the beginning and end of the movement of the sensor along drive member 1110 would correspond to a “predetermined time” and that time would depend on the speed of movement of 1110, so if the speed changes the time interval from one end to the other of a longitudinal linear displacement would change making the intervals different; also, without any limitation, the “predefined zones” can include only one or more than one longitudinal linear displacements)
a motor coupled to the displacement member to translate the displacement member (Figures 35, paragraph 272 when the electric motor 1102 is rotated, the drive member 1110, that with firing bar and note that no limitation is given to the “predetermined zones” in the claim beyond being defined by a plurality of set time intervals and that one of the plurality of set time intervals are different, so as indicated above they could be considered any section of the trajectory of the displacement member; a control circuit coupled to the motor (Figure 35, Paragraph 271, control circuit board assembly 1106  which is also operably coupled to the motor 1102); a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member (Paragraph 456, Figures 33 and 185 an absolute position sensor 7012 arrangement to provide a unique position signal to the microcontroller 7004 for each possible location of a drive bar or knife of the surgical instrument 1010); a timer circuit  coupled to the control circuit, the timer circuit configured to measure elapsed time (several “timers” are disclosed; Paragraphs 386 and 392, the processor 3008 may calculate the direction and time of rotation of the motor 1102, paragraph 388, the controller 3002 can also be configured to react to a second transmission of the reset input signal to the controller 3002 within a predetermined time period from the first transmission; Paragraph 465 mentions a digital data acquisition system with a “sampling frequency” that requires the use of a timer, same as any calculation of speed from the displacement of the drive member 1110 or rotation of the motor);  
wherein the control circuit is configured to: receive, from the position sensor, a position of the displacement member in a current zone during a set time interval (Figure 185 shows the position of the drive member 1110 during all the operation time); measure displacement of the displacement member at a set time at the end of the set time interval, wherein the measured displacement is defined as a distance traveled by the displacement member during the one of the set time interval in response to a set command velocity for the current zone (Paragraph 461, Figure 185 shows that the measured displacement of the displacement member 1110 as a series of linear displacements d1, d2…dn that correspond to one revolution of the sensor 7026, the position of displacement member 1110 is determined by adding the longitudinal linear displacements d1+d2+… As indicated above the set time interval depends on the speed of 1110 and of which and how many longitudinal linear displacements are being considered the “predetermined zones”);
Note that the definition of “command velocity” is “the velocity of the motor 2504 that is applied to the motor 2504 by the control circuit 2510 and the motor control 2508 in order effect a desired velocity of the I-beam 2514”; so the “simulated velocity” would be the “desired velocity” of the I-beam.
The process described happens on a “sampling frequency”, so it will happen for a for a “first dynamic zone” based on the measured displacement from the initial “parked position” to the distal position obtained by the absolute positioning sensor 7102 on the first period of the “sampling frequency”.

Regarding Claims 3, 10 and 15:
Leimbach discloses that the control circuit is configured to: compare the measured displacement to a predetermined displacement stored in a memory coupled to the control circuit; and determine whether to adjust or maintain the command velocity for the current zone based on the comparison (Paragraph 480, The controller can also be configured to predict the current speed of the firing members based on the previous values of the current and/or voltage supplied to the motor 1102, and/or previous states of the system like velocity, acceleration, and/or position; the controller can be configured to compare the predicted speed of the firing members and the sensed speed of the firing members to determine whether the power to the motor 1102 should be increased in order to increase or decrease the speed of the firing members)

Regarding Claims 4, 5, 11, 16 and 17:
Leimbach discloses that the control circuit is configured to set the command velocity for the subsequent zone equal to the command velocity of the current zone when the measured displacement is within a range of predetermined displacements and also that the control circuit is configured to set the command or within a range of desired speeds; as indicated above, the speed is determined by measuring the displacement by the position sensor 7012 during a sapling period determined by the sampling frequency; so a range of speeds corresponds to a range of displacements of the firing members). 

Regarding Claim 21:
Leimbach discloses each predetermined set time interval defines a minimum displacement value and a maximum displacement value (Paragraph 460, 461, Figure 185, the distances d1… dn are the longitudinal linear distance that the longitudinally-movable drive member 1110 moves from point a to point b after a single corresponding revolution of a sensor element coupled to the longitudinally-movable drive member 1110, at the beginning of the interval the value can be considered the “minimum” and at the end the “maximum” lacking any additional limitation toward the interpretation of minimum or maximum displacement value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2014/0263538) as applied to Claims 5 and 17.
Regarding Claims 6 and 17:
As discussed above, Leimbach discloses the claimed invention as recited.
Leimbach does not disclose the control circuit is configured to skip a displacement measurement for a subsequent zone when the command velocity is adjusted.
The use of “open loop” controllers that in operation, when the user retracts the firing trigger, may provide a signal to the motor to rotate at a rate proportional to the extent or force with which the operator is retracting the firing trigger is well known in the art.  
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to use an open loop controller that does not require displacement measurement since that is the way most of the references on the record work. Note that actually the invention in this case pertains to the use of open loop controllers, which require the use of displacement measurement to compare a “command velocity” with a measured actual velocity.

Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2014/0263538) as applied to Claims 1 and 13.
Regarding Claims 7, 8, 19 and 20:
As discussed above, Leimbach discloses the claimed invention as recited.
Leimbach does not specifically disclose if multiple zones are defined for a staple cartridge configured to operate with the surgical instrument or if at least two zones have different lengths.
Since no limitation is given for the characteristics of the “zones” but being considered as distances traveled by the drive member 1110 in a period of time they actually correspond to positions of the firing member 10060, so if the “predetermined zones” have different lengths due to different speeds or by being formed by several longitudinal linear displacement surely the zones defined in the cartridge will also have different lengths.  
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to consider the staple cartridge being defined by several “zones” of different lengths since no characteristics or limitations are given to the zones.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2014/0263538) as applied to Claims 9 above, in view of Lemay (US 2015/0366585).
Regarding Claim 12:
As discussed above, Leimbach discloses the claimed invention as recited.
Leimbach does not disclose the control circuit being configured to determine a lockout condition and stop the motor.
Lemay teaches a surgical tool with a control circuit being configured to determine a lockout condition and stop the motor (Paragraph 68; the processor automatically causes the motor to stop in response to sensing a tension overload condition, short of additional limitations the overload would be considered a “lockout condition”) that would protect and prevent damage to circuits or the motor.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Leimbach the teachings of Lemay and configure the control circuit to determine a lockout condition and stop the motor to protect and prevent damage to circuits or the motor.

Response to Arguments
Applicant's arguments filed on 12/16/2020 have been fully considered but they are not persuasive, note that the amendment consisted mostly on placing the word “predetermined” as a modifier of the “set time intervals”.
The Applicant argues that Leimbach does not disclose the claims as amended, in particular a displacement member configured to translate within the surgical instrument over a plurality of predefined zones, wherein the plurality of predefined zones are defined by a plurality of now “predetermined” set time intervals, and wherein more than one of the plurality of set time intervals are different and provides compelling arguments in reference to Figure 18.
As indicated on the arguments on the last action, the Examiner agrees that Leimbach does not disclose the subject matter of Figure 18 or Figures 13, 15 and 17 for what matters or the mentioned corresponding paragraphs. But the subject matter on those figures is not included in the claims. The arguments present the reasoning of why having longer intervals or how different time intervals can 
But the claims just mention the plurality of predefined zones are defined by a plurality of predetermined set time intervals, and wherein more than one of the plurality of predetermined set time intervals are different, where the “predetermined zones” in reference correspond to the translation of the displacement member at a certain speed and that translation being made on the “predetermined” set time intervals, that limitation does not differentiate the claims from Leimbach, the set time intervals can be longer or shorter depending on the speed of the displacement member indicated by the controller or if the zones of Leimbach are defined by a single or multiple “longitudinal linear displacements” since there are really no limitations on how the “zones” or the “intervals” are defined or how or why are they “predetermined”.
The Examiner considers that including some of the subject matter of Figures 13, 15, 17 and 18 would surely overcome the reference in question; in particular Figures 13, 15 and 17 show a clear depiction of the “Zones” and 15 in particular seems to show the importance of changing the speed while cutting a thicker or harder tissue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731